Hill, C. J., (after stating the facts.) For thirteen years the appellees paid taxes on the lands in controversy, holding the same under a deed based on a void overdue tax decree. The appellants were adults, and living in the county during that time. After said lapse of time they brought a bill in equity to redeem from said void sale and previous void tax forfeitures. The sole question is whether they are barred by laches; no other obstacle is sought to be placed in the way of their recovery. There could be no action on the facts here to recover possession, for the possession was always with the legal title, not the void tax title. This action is merely to remove the liens created by the payment of taxes, and as a result thereof clear the title of the clouds engendered thereby. Appellees invoke the doctrine of Gibson v. Herriott, 55 Ark. 85, and Hoyt v. Latham, 143 U. S. 553. Hquity will not permit a party whose duty it is to act to wait and let the future determine whether the property is sufficiently valuable to assume burdens and rights otherwise discarded. In this case there is no evidence as to the increase in value, and there is no situation presented requiring action on part of the appellants. Until there is an interference with possession, there is no occasion for action, and payment of taxes by another is not sufficient of itself to call for action. Penrose v. Doherty, 70 Ark. 256. The bare lapse of time will not cure defects in an invalid tax title. Parr v. Matthews, 50 Ark. 390. Payment of taxes and color and claim of title is insufficient to start the statute of limitations. Calloway v. Cossart, 45 Ark. 81. This case is not within the act of 1899, recently construed in Towson v. Denson, 74 Ark. 303. Therefore, it follows that there were no rights asserted against appellants calling for action, and that lapse of time, coupled with payment of taxes, would riot ripen this void title. None of the grounds usually found in these cases are presented here. There is no evidence of increased value, and appellees rely on that score on the general knowledge of the gratifying ánd substantial increase in land -values over the State in the last few years; but that is far from proving that this particular tract was formerly of so little value that it was abandoned, and its enhanced value has caused a change in appellants’ attitude. No evidence is offered of a change in the status of any one towards the land; there is no loss of evidence by lapse of time. No rights have been builded against the appellants, other than those of appellees created by tax paying,' and those rights are only for reimbursement with interest, which is tendered in the complaint in this case. The lapse of thirteen years after appellees acquired a void tax title and payment of taxes by them during that time is insufficient evidence of laches in a suit to redeem from that void sale. The decree is reversed, and cause remanded with directions to enter a decree according to the prayer of the complaint.